Fourth Court of Appeals
                                     San Antonio, Texas
                                          December 7, 2018

                                        No. 04-18-00747-CV

                          Marcelo GALVAN Jr. and Analicia R. Galvan,
                                       Appellants

                                                   v.

                    Cledson Macedo de CARVALHO and Kristina Carvalho,
                                        Appellees

                    From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2018CVH001835-D1
                           Honorable Jose A. Lopez, Judge Presiding


                                           ORDER
        The trial court clerk has filed a notification of late record, stating that the appellants have
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that the
appellants are not entitled to appeal without paying the fee.

        We, therefore, ORDER the appellants to provide written proof to this court within ten
days of the date of this order that either (1) the clerk’s fee has been paid or arrangements have
been made to pay the clerk’s fee; or (2) appellants are entitled to appeal without paying the
clerk’s fee. If appellants fail to respond within the time provided, this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing
dismissal of appeal if appellant fails to comply with an order of this court).


                                                        _________________________________
                                                        Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of December, 2018.


                                                        ___________________________________
                                                        KEITH E. HOTTLE,
                                                        Clerk of Court